Title: James Madison: Notes on nullification and Thomas Jefferson’s writings, December 1830
From: 
To: 


                        
                            
                                
                            
                            
                                
                                    
                                
                                [1830]
                            
                        
                        
                        
                        All Govts. hitherto bad: either tending to despotism, or to anarchy & thro’ that to despotism. The
                            expedt. of fedl. repub: aiming at a security agst both, merits a fair experiments, and the good wishes of all. [It h]as
                            worked well as yet. It has controul’d the Genl Govt. thro the States, as in al: & sedn. laws, and the States when
                            flying individually out of [thorn] yr. orbits have under the influence of this Govt. and the powers of others, States returned
                            unto their regular paths—So mark: Kentucky Georgia, and—so it is hoped will S. Carolina
                        The wrong get right before the right get wrong. The silent controul of the Genl. Govt. has a great preventive
                            effect in the absence of which individual States might go wrong witht. otherwise being aware of the propensity to do so.
                        For Mr. J—ns idea of the proper object of the Virga. Assembly in 1799, as to al. & Sed; laws see his
                            letter to W. C. Nicholas vol. 3. p. 428: Secession not Nullification, the extreme resort: this
                            subsequent to the paper as to that the rightful remedy—It must mean the same thing, or if not the last Se[ce]ssion, the
                            material view. See. Vol. 3. p. 393-4-404
                        Vol. 3. p 430. "All agree that an election of Presid. Electors by district wd best if it could be general"
                        For reasons which put Hamilton in Irons at Williamsburg—see Vol. 1. p. 455
                        For Mr. Jns constitutional views—see Vol. 4 p 414-420
                        also. 391
                        for lex majoris partis [ ] Vol 2 111
                        Wd. have preferred leavg. direct taxation exclusively to the States, Vol. 2. p.
                            278
                        May 23.89 See Vol. 2. p 318-9 for change of opinion in favor of New York
                        for writings
                        For his opinion of the Fedst. see Vol. 2. p. 392 "as being in my opinion the best commentary on properties of
                            Govt. which was ever written. In some parts it is discoverable that the author means only to say what may be best said in
                            defence of opinions in which he did not concur. But in general it establishes firmly the plan of Govt. I confess it has
                            rectified me on several points."
                        Vol 9. p. 121. Opinion of Mr. Jn as to Indian rights within State limits, & objections to protective
                            power.
                        p. 310-11. As to size of Repub: "The smaller the societies, the more violent & more convulsive their
                            schisms"
                        Vol. 4. p. 176-7-306 as to separation & rebellion
                         "every State acts entirely to raise the nation’s internal improvement" but modified agst. "abuse" marks his letter [to] JM p. . also p.
                            392 letter to E. Livingston more fully
                        
                            
                                
                            
                        
                    